      Case 1:20-cv-06024-VEC-KHP Document 10 Filed 09/02/20 Page 1 of 1

                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
                                                                  DATE FILED: 9/2/2020
 EUGENE THOMAS,

                                Plaintiff,
                                                                1:20-CV-6024 (VEC)
                    -against-
                                                              ORDER OF SERVICE
 DEUTSCHE BANK NATIONAL TRUST
 COMPANY,

                                Defendant.

VALERIE CAPRONI, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the relevant fees to commence this action.

       The Clerk of Court is directed to issue a summons as to Deutsche Bank National Trust

Company. Plaintiff is directed to serve the summons and complaint on Deutsche Bank National

Trust Company within 90 days of the issuance of the summons. If within those 90 days, Plaintiff

has not either served Deutsche Bank National Trust Company or requested an extension of time

to do so, the Court may dismiss the claims against Deutsche Bank National Trust Company

under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   September 2, 2020
          New York, New York

                                                            VALERIE CAPRON
                                                                        CAPRONIO I
                                                          United States District Judge
